Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/25/2019.  Accordingly, claims 1- 20 are pending.  
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is an independent claim written in dependent format.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20—in particular Independent claims 1, 10 & 20—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “collecting, obtaining and providing…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “vehicle processing device…and vehicle memory” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a generic processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of collecting, obtaining and providing, and that a generic computer preform these steps. The collecting and obtaining steps are recited at a high level of generality (i.e., as a general means of insignificant extra-solution activity. The processor that performs the collecting and obtaining steps is recited at a high level of generality, and merely automates the providing step. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, comparing, calculating and storing steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As per claim 2-9 and 11 -19 are dependent upon claims 1, 10 and 20 and are therefore rejected for having the same deficiencies as those presented in claims 1, 10 and 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US 2017/0176996 A1).
Ferguson discloses:
1: A method, performed by a first vehicle, of providing detailed map data, the method comprising:
5collecting first traveling data about a first path using at least one first sensor while the first vehicle is traveling the first path (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59);
obtaining first detailed map data corresponding to the first path based on the first traveling data about the first path (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 52-59); and
providing the first detailed map data to at least one external device  (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75).  
2: wherein the first path includes a path along which the first vehicle has repeatedly traveled a threshold number of times or more (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75).  
3: wherein the first detailed map data includes 15information about the at least one first sensor used to collect the first traveling data (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 24, 33 & 44-58).
As per claims 10 & 19- 20 they list the same elements as those detailed in claims 1 & 2 and as such are therefore rejected for the same reasoning and rationale as presented above with respect to claim 1 & 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of KR20170082165A (hereinafter 165).
As per claim 4, Ferguson discloses the invention as detailed above. 

Nevertheless 165, who is in the same field of endeavor, discloses wherein the providing of the first detailed map data to the at least one external device comprises: collecting second traveling data about the first path using the at least one first 20sensor while the first vehicle is traveling the first path at a second time point different from a first time point at which the first traveling data was collected; determining a reliability of the first detailed map data based on a similarity between the second traveling data and third traveling data, the third traveling data being predicted by the first detailed map data; and 25providing the first detailed map data to the at least one external device based on the reliability being equal to or greater than a threshold value (see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art prior to the effective filing date of the given invention would have been motivated to combine 165’s autonomous traveling service system with those of Ferguson’s mapping system in order to form a more user friendly, reliable and accurate mapping system (i.e., by collecting accurate and providing accurate map data to vehicles). 
Motivation for combining Ferguson and 165 not only comes from knowledge well known in the art but also from 165 (see pgs. 4-7).
Both Ferguson and 165 both disclose claim 5: wherein the providing of the first detailed map data to the at least one external device comprises, based on the reliability being less than the 30threshold value, updating the first detailed map data based on the second traveling data (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 6: wherein the providing of the first detailed map data to the at least one external device comprises: broadcasting information about the first detailed map data; receiving a request for the first detailed map data from at least one second 5vehicle traveling within a certain distance of the first vehicle; and transmitting the first detailed map data to the at least one second vehicle (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 7: wherein the transmitting of the first detailed map data to the at least one second vehicle comprises:  10requesting, from the at least one second vehicle, information about at least one second sensor mounted on the at least one second vehicle; receiving the information about the at least one second sensor from the at least one second vehicle; and processing the first detailed map data based on the information about the at 15least one second sensor; and providing the processed first detailed map data to the at least one second vehicle (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 8: wherein the providing of the first detailed map data 20to the at least one external device comprises: receiving a request for detailed map data corresponding to a second path from at least one second vehicle via short-range communication; comparing the second path with the first path; and providing the first detailed map data corresponding to the first path to the at 25least one second vehicle based on the second path being included in the first path (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 9: wherein the providing of the first detailed map data to the at least one external device comprises: transmitting a request to approve uploading of the first detailed map data to an 30external server; and 59providing the first detailed map data to the external server based on uploading of the first detailed map data being approved by the external server (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 10: A first vehicle comprising:  5a sensing unit configured to collect first traveling data about a first path while the first vehicle is traveling the first path; at least one processor configured to obtain first detailed map data corresponding to the first path based on the first traveling data about the first path; and a communication interface comprising communication circuitry configured to 10provide the first detailed map data to at least one external device (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 11: wherein the first path includes a path along which the first vehicle has repeatedly traveled a threshold number of times or more (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 12: wherein the first detailed map data includes information about at least one first sensor used to collect the first traveling data (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 13: wherein the sensing unit is further configured to collect second traveling data about the 20first path while the first vehicle is traveling the first path at a second time point different from a first time point at which the first traveling data was collected, and the at least one processor is further configured to determine a reliability of the first detailed map data based on a similarity between the second traveling data and third traveling data, the third traveling data being predicted by the first detailed map data, and  25to control the communication interface to provide the first detailed map data to the at least one external device based on the reliability being equal to or greater than a threshold value (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 14: wherein the at least one processor is 30configured to update the first detailed map data based on the second traveling data based on the reliability being less than the threshold value (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 15: wherein the at least one processor is further configured to: control the communication interface to broadcast information about the first 5detailed map data; receive a request for the first detailed map data from at least one second vehicle traveling (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 16: wherein the at least one processor is further configured to: request, from the at least one second vehicle, information about at least one second sensor mounted on the at least one second vehicle; receive the information about the at least one second sensor from the at least 15one second vehicle; process the first detailed map data based on the information about the at least one second sensor; and provide the processed first detailed map data to the at least one second vehicle (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 17: wherein the at least one processor is further configured to: receive a request for detailed map data corresponding to a second path from at least one second vehicle via short-range communication; compare the second path with the first path; and 25provide the first detailed map data corresponding to the first path to the at least one second vehicle based on the second path being included in the first path (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 18: wherein the at least one processor is configured to control the communication interface to transmit, to an external server, a 30request to approve uploading of the first detailed map data, and to transmit the first 61detailed map data to the external server based on the uploading of the first detailed map data being approved (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 19: A computer program product including a non-transitory computer-readable 5recording medium having recorded thereon a computer program, which, when executed by a computer, performs the method of claim 1 (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Both Ferguson and 165 both disclose claim 20: A server comprising: a communication interface comprising communication circuitry configured to 10receive, from a first vehicle, a request to approve uploading of first detailed map data corresponding to a first path; at least one processor configured to search for at least one of information about detailed map data corresponding to the first path and (see Ferguson at least fig. 1, 6-11 and Abstract & ¶ 4-11 & 49-59 & 72-75 and see 165 at least fig. 1- 7 and in particular fig. 1-2 & 5-7 and Abstract and pgs. 4-5).
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Ferguson and 165, in the instant claim, for the same reasoning as applied to claim 4 above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663